Title: From George Washington to George Weedon, 29 December 1786
From: Washington, George
To: Weedon, George



Dear Sir,
Mount Vernon 29th Decr 1786.

I have been favored with your official letter of the  ulto in answer to my circular one of the 31st October; but will you permit me, in a private & friendly manner, to ask if my letter or

a copy of it has been sent to the Vice President, General Gates? You would have perceived that that letter was intended to have met him in the double capacity of President of the State Society, & Vice President of the Genl Meeting. In the former case, as he did not attend the State meeting in Richmond, it was unnecessary that he should be furnished with a copy of it; but as Vice President he ought to be made acquainted with my intention of not attending the latter—the reason therefore of this enquiry is, that if it has not been by the State Society; I may do it from hence.
I should be glad to know the names of the Delegates from this State to the general meeting to be held in May next at Philada.
I shall be ready at all times between this and the appointment of my Successor, to sign any Diplomas which may be presented to me; but it will readily occur to you that after this event takes place my powers wou’d cease, & the signature would be invalid. With great esteem &c. I am

G: Washington

